DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 17 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious receiving, by a device, plan information identifying a plan for an event and a plan item of the plan; receiving, by the device, transaction information identifying transactions, the transactions including an expenditure related to a purchase; processing, by the device, the plan information and the transaction information to identify one or more transactions, of the transactions, related to the plan; determining, by the device, that a threshold preference for the plan item of the plan is satisfied based on a first transaction of the one or more transactions related to the plan, wherein the threshold preference is associated with a budget associated with the plan item; processing, by the device and based on determining that the threshold preference is satisfied, information associated with the plan item, the plan information, and the transaction information, with a machine learning model, to determine one or more recommendations for the plan; and automatically performing, by the device, one or more actions based on the one or more recommendations for the plan.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648